Exhibit 10.4 SECURED PROMISSORY NOTE $77,141.79 June 21, 2008 FOR VALUE RECEIVED, U.S. Dry Cleaning Corporation, a California corporation, and Enivel, Inc., a Hawaii corporation ("Co-Makers"), hereby promise to pay to the order of Robinson Corp., a Hawaii corporation ("Holder"), the sum described in paragraph1 below, plus any default interest under paragraph 3 below, in immediately available funds and in lawful money of the United States of America, as provided below. 1.Principal. The principal amount of this Promissory Note ("Note") shall be the amount of SEVENTY SEVEN THOUSAND ONE HUNDRED FORTY ONE AND 79/100 DOLLARS 2.Payments. Payments for all principal shall be made as follows: (a) on each of June 21, July 21 and
